MARIA D. GORE filed her petition in the De Kalb Probate Court for partition. Decree in that Court for the petitioner. Appeal by the defendants to the Circuit Court of De Kalb county. In that Court the decree of the Probate Court was reversed, and the cause was remanded to the Probate Court, from the Circuit Court, with instructions to the former Court, to proceed in the cause in accordance with the opinion of the Circuit Court. From that judgment of reversal by the Circuit Court, this writ of error is prosecuted.
We have no jurisdiction of this cause. The case is settled by that of Brownlee v. Whitesides, 8 Blackf. 80. The writ of error is dismissed for want of jurisdiction.